Citation Nr: 1312540	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-45 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a thoracic spine fracture.

4.  Entitlement to service connection for neck cervical spondylosis with degenerative disc disease, C4-C6 as secondary to thoracic spine fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.  Jurisdiction of the matter has been transferred to the RO located in Pittsburgh, Pennsylvania.

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Board notes that this issue has previously been characterized as entitlement to service connection for PTSD.  During the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran as having major depressive disorder as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for an acquired psychiatric disability to include PTSD, a thoracic spine fracture, neck cervical spondylosis with degenerative disc disease and sleep apnea. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD, the Board notes that the Veteran has been previously denied service connection for PTSD based on a lack of a verified stressor as the information submitted by the Veteran regarding her alleged stressors are insufficient to send to the Joint Service and Records Research Center (JSRRC).

However, as noted above, given the other psychiatric diagnoses of record to include depression, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include depression and PTSD.

The Veteran's service treatment records on multiple occasions indicate that she reported depression and anxiousness.  Specifically, a January 2007 Report of Medical History noted that the Veteran indicated that she felt anxious and had feelings of loss.  She also noted that an online questionnaire she completed several weeks before indicated that she had signs of depression.

In addition, the Board notes that while the Veteran's claimed stressor is participating in a "walk of death" to Kuwait and seeing wounded and dead bodies, a January 2009 VA treatment report noted that the Veteran's past history included combat trauma and military sexual trauma.  The diagnosis was major depressive disorder and PTSD.

Cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) (2012).

Given that there is a diagnosis of a psychiatric disorder, including PTSD and a suggestion of stressors to include personal assault, this claim must also be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.

Regarding the Veteran's claim for a thoracic fracture, the Board notes that the Veteran's service treatment records indicate that the Veteran presented with complaints of neck and back pain on multiple occasions.  While the Veteran is currently service-connected for a lumbar spine strain with degenerative disc disease, she also has a current diagnosis of stable moderate anterior compression deformity of T6 and an old compression fracture in the upper thoracic spine.  The Veteran also has a diagnosis of mild degenerative disc disease at C4/C5-C5/C6.

While the Veteran underwent VA examinations in January 2008 and September 2009, the VA examiners did not provide an etiology of the Veteran's thoracic and cervical spine disabilities.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of her current thoracic and cervical spine disabilities.

Similarly, the Board also finds that a VA examination should also be afforded to clarify the etiology of her sleep apnea.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Send the Veteran a development letter and/or questionnaire for PTSD and advise her of the need for credible supporting evidence for any claimed stressors that are not combat related.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(5) should be provided.  If the information provided by the Veteran regarding stressors is of sufficient detail, attempt to verify the claimed stressors with U.S. Army and JSRRC.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

3.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. The examiner must also be provided with a list of all verified stressors.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault(s) alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in- service assault experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

The examiner should also provide an opinion as to whether the Veteran's acquired psychiatric disability caused or aggravated her obstructive apnea disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present cervical or thoracic spine disability.  

Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated thoracic and cervical spine disabilities.

With respect to any currently present thoracic spine disability, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service. 

With respect to any currently present cervical spine disability, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is is related to any disease or injury in service, or to the claimed thoracic spine disability (to include both cause and aggravation).

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of sleep apnea.  The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is had its onset in service or is otherwise related to service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


